DENY; and Opinion Filed February 26, 2014.




                                         S    In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-14-00169-CV

                        IN RE PATRICK EDWARD BROWN, Relator

                  Original Proceeding from the 14th Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. DC-13-11859

                             MEMORANDUM OPINION
                            Before Justices O'Neill, Lang, and Brown
                                   Opinion by Justice O'Neill
       Before the Court is relator’s petition for writ of mandamus. Relator contends that the

trial court clearly abused its discretion in dismissing his case for want of prosecution despite his

motion to compel arbitration and his objection to the date of the dismissal hearing. The facts and

issues are well known to the parties, so we need not recount them herein. Relator’s petition does

not comply with Rule 52.3 of the Texas Rules of Appellate Procedure. Relator has failed to

provide a certified or sworn copy of the order complained of, has failed to provide an appendix,

and has failed to certify that every factual statement in the petition is supported by competent

evidence in the record. See TEX. R. APP. P. 52.3(g), (j) & (k). Thus, based on the record before

us, the relator has not shown he is entitled to the relief requested. See TEX. R. APP. P. 52.8(a);

Walker v. Packer, 827 S.W.2d 833, 839-40 (Tex. 1992) (orig. proceeding). Moreover, even

taking all of relator’s allegations as true, the petition demonstrates that relator has an adequate
remedy by appeal. Walker, 827 S.W.2d at 842. Accordingly, we DENY the petition for writ of

mandamus.




                                                 /Michael J. O'Neill/
                                                 MICHAEL O’NEILL
                                                 JUSTICE



140169F.P05




                                           –2–